DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “racing bicycle,” and the claim also recites in particular for time trials, triathlons or suchlike” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The dependent claims inherit the same problem and are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemmerer (DE 202004010575U1). Regarding claims 1,12 and 13, Kemmerer discloses a bicycle comprising: 
a frame (12) provided with a head tube (14), a top tube (16) and a fork (30) connectable on one side to said head tube (14) and on the other side to a wheel (15) of the bicycle, 
wherein in said fork (30) one or more apertures are made for the passage of the air, made between the external surface of said wheel and the top of the head tube (see figure 2 which has been copied below), said one or more apertures being configured to allow at least part of the stream of air that hits the bicycle to pass in a central zone (area in between the top tube 16 and the down tube 18 or any area behind and below the top tube) of the bicycle and in proximity to the frame (12), said top tube (16) being positioned above said one or more apertures (see figures 1 and 2) in order to leave said central zone free, and therefore not interfere with the stream of air passing in said central zone and 
Regarding claim 4, wherein the fork (30) has two arms (see figure 2) located at a reciprocal distance so as to obtain suitable spaces for the passage of air between them and the wheel (see figure 2).
Regarding claim 5, wherein said arms are provided with first substantially parallel segments (34) and second segments (40) converging toward a connection pin (31) to the wheel (15).
Regarding claim 7, wherein said fork comprises a joining portion (32) of said arms, positioned in proximity to the head tube (14) and defining the upper part of said aperture (see figure 2).
Regarding claim 8, wherein said fork comprises another aperture (aperture by the head tube, see figure below) defined by a substantially portal-like structure (the triple tree made by the fork upper parts, the head tube and the members connecting them) situated above said joining portion (32) of the arms.
Regarding claim 9, wherein handlebars (29) are present and attached to the fork.
Regarding claim 10, wherein the top tube (16) is connected on one side to the head tube (14) and on the other side to a tubular element (26) associated with a seat tube (20) of the frame of the bicycle.
Regarding claim 12, wherein the fork legs/arms are aerodynamic since they are tubular in shape, wherein a tube would be more aerodynamic than a boxy shape.
Regarding claim 13, the assembly of the bicycle disclosed by Kemmerer (which includes welding of the frame, attaching the forks to the frame and placing a wheel on the forks) would result in the method as disclosed to be performed.

    PNG
    media_image1.png
    517
    262
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 3, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerer (used above). Kemmerer does not mention a height of the aperture in between the outside surface of the wheel and the head tube. However, A person of ordinary skill in the art would have the knowledge that bicycle are made of different sizes, wherein, a bicycle can be made to have an aperture with height between 10 and 30 percent, or distance of 425mm and 575mm defined between the base of the head tube and connection of the fork to the wheel, in order to fit different people, wherein one person can be short and another person can be extremely tall . "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Kemmerer does not mention the size of the space between the fork legs. However, it would have been obvious for one of ordinary skill in the art to adjust the distance between the fork legs, as a design choice or if the user of the bike desires more space in between the fork legs, in order to allow more are to pass by or to minimize the amount of air passing through the fork legs.
Regarding claim 11, the size of the head tube has not been disclosed, however, a person of ordinary skill in the art would have the understanding that head tube sizes will variate due to the size of the bicycle, wherein one of those sizes would be in a range of 90mm to 120mm

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611            

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611